 Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 1 of 9 PageID #:467




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

IN RE: NATIONAL COLLEGIATE                  )
ATHLETIC ASSOCIATION STUDENT-               )
ATHLETE CONCUSSION INJURY                   )
LITIGATION-SINGLE SPORT/SINGLE              )
SCHOOL (FOOTBALL)                           )             MDL No. 2492
____________________________________        )
                                            )    Master Docket No. 1:16-cv-08727
MICHAEL ROSE and TIMOTHY                    )
STRATTON, individually and on behalf of )           This Document Relates To:
all others similarly situated,              )        Case No. 1:17-cv-01402
                                            )
                                Plaintiffs, )           Judge John Z. Lee
        v.                                  )
                                            )   Magistrate Judge M. David Weisman
NATIONAL COLLEGIATE ATHLETIC )
ASSOCIATION and BIG TEN                     )
CONFERENCE,                                 )
                                            )
                               Defendants. )
                                            )

                       JOINT INITIAL STATUS REPORT
     Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 2 of 9 PageID #:468




       Plaintiffs Michael Rose and Timothy Stratton (“Plaintiffs”) and Defendants National

Collegiate Athletic Association (“NCAA”) and The Big Ten Conference, Inc. (“Big Ten”)

(“Defendants” and with Plaintiffs, the “Parties”) submit this Joint Initial Status Report:

A.     Attorneys Of Record
       1.      Co-Lead Counsel For Plaintiffs
 Jay Edelson (Lead Trial Attorney)                Sol Weiss
 Benjamin H. Richman
 Benjamin Thomassen                               ANAPOL WEISS
 Rafey S. Balabanian

 EDELSON PC

       2.      Counsel For Defendants
 Mark S. Mester (Lead Trial Attorney)             Michael A. Olsen (Lead Trial Attorney)
 Johanna M. Spellman                              Daniel L. Ring
 Robert C. Collins III
                                                  MAYER BROWN LLP
 LATHAM & WATKINS LLP
                                                  Counsel for Defendant The Big Ten
 Counsel for Defendant NCAA

B.     Basis For Federal Jurisdiction

       Plaintiffs allege this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)

and the Class Action Fairness Act, because “at least one member of the Class, which consists of

at least 100 members, is a citizen of a state different from Defendants; the amount in controversy

exceeds $5,000,000, exclusive of interest and costs; and none of the exceptions under that

subsection apply to this action.” Compl. (Dkt. 1) at ¶ 17. The NCAA is an unincorporated

association with members in every state and a principal place of business in Indiana. Big Ten is a

corporation organized under the laws of Delaware, with a principal office in Rosemont, Illinois.

Big Ten has no parent corporation.




                                                 1
     Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 3 of 9 PageID #:469




C.     Nature Of The Claims Asserted In The Complaint And Any Counterclaims

       Plaintiffs filed this action on February 23, 2017 in the above-captioned multidistrict

litigation, In re: NCAA Student-Athlete Concussion Injury Litigation – Single Sport/Single

School (Football), No. 1:16-cv-08727 (N.D. Ill) (“MDL”). Rose is one of four sample cases

selected by the Court, in consultation with the Parties, “to test the viability of the Single

Sport/Single School cases through class certification.” Order (MDL Dkt. 91) at 3. The non-

sample cases in the MDL remain stayed. Order (MDL Dkt. 259) at 1.

       Plaintiff Rose alleges that he played football at Purdue University (“Purdue”) from 1996

to 1999, and Plaintiff Stratton alleges that he played football at Purdue from 1998 to 2001.

Plaintiffs allege that while playing football at Purdue, they experienced one or more concussions

as well as sub-concussive head impacts. They further allege that the NCAA and Big Ten knew or

should have known of the risks of concussions and repetitive sub-concussive head impacts and

had an obligation to safeguard the health and well-being of Purdue football players. However,

Plaintiffs allege the NCAA and Big Ten failed to properly educate coaches, trainers and student-

athletes, failed to enact (or enforce) rules and procedures to adequately protect players, and

otherwise failed to fulfill their duties and responsibilities. Plaintiffs bring claims on behalf of

themselves and seek to represent a class of former Purdue football players from 1952 to 2010.

Plaintiffs assert claims for negligence, fraudulent concealment, and breach of express contract.

See Minute Order (Dkt. 51); Mem. Op. (Dkt. 52). Defendants answered the remaining counts of

the Complaint on November 16, 2018; they have not currently asserted any counterclaims. See

NCAA’s Answer (Dkt. 56); The Big Ten’s Answer (Dkt. 57).

D.     Major Legal and Factual Issues in the Case

       1.      Plaintiffs’ Statement: The primary theory of this litigation is that the NCAA and

Big Ten breached duties they owed and promises they made to varsity football players like


                                                   2
    Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 4 of 9 PageID #:470




Plaintiffs. Core factual issues in this case include, but are not limited to (i) whether Plaintiffs

experienced concussions and/or repetitive sub-concussive impacts while playing football at an

NCAA member institution; (ii) what actions the NCAA and/or Big Ten took in relation to the

regulation of football regarding concussions and repetitive sub-concussive impacts and their

potential long-term effects; (iii) whether concussions and repetitive sub-concussive impacts

caused or contributed to the injuries Plaintiffs have experienced; and (iv) what representations

Defendants made to Plaintiffs before, during, and after their participation in Purdue football,

regarding concussions, sub-concussive impacts, and/or issues related to their health and safety.

Core legal issues in this case include, but are not limited to: (i) what duty, if any, Defendants

owed to Plaintiffs and the putative class members they seek to represent; (ii) whether Defendants

breached those duties; and (iii) whether a class can be certified under Fed. R. Civ. P. 23.

        2.      Defendants’ Statement: Plaintiffs assert bodily injury claims that are not

appropriate for class treatment and that do not otherwise satisfy the requirements of Fed. R. Civ.

P. 23. Plaintiffs’ proposed class, which consists of all persons who participated in Purdue’s

football program between 1952 and 2010 and who “experienced head trauma” is not

ascertainable. See Compl. (Dkt. 1) ¶ 95. Moreover, Plaintiffs’ claims, if adjudicated on a class

basis, would necessarily require individualized inquiries into, inter alia, other potential causes of

an athlete’s injuries (whether before, during or after his time playing football for Purdue), the

intervening conduct of other actors (e.g., trainers, coaches, personal physicians), what each

athlete knew and accepted about the risks of concussion, whether each athlete relied on a

representation by a Defendant and whether any representation was inaccurate in light of the

considerable evolution in the science and in concussion treatment over the 58-year proposed




                                                   3
     Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 5 of 9 PageID #:471




class period. Other unique defenses would likewise apply to the claims of Plaintiffs and members

of the proposed class, including the applicable statute of limitations.1

E.      The Relief Sought By Plaintiffs: Plaintiffs state that they anticipate seeking class

certification under one or more sections of Rule 23(b) and (c), and that they may propose a

modified class definition based upon, among other things, information learned in discovery.

Defendants state that Plaintiffs currently only seek certification under Rule 23(b)(3) and

Defendants do not believe that such amendments would be proper. Plaintiffs further seek (i) a

declaration that Defendants’ actions constituted negligence and fraudulent concealment, and that

the NCAA’s actions constituted a breach of contract, (ii) damages, (iii) attorney’s fees and costs,

interest, and (iv) any other warranted injunctive or declaratory relief.

F.      Initial Status Hearing: The Court set a telephonic hearing for July 16, 2020 at 1:45 p.m.

G.      All Pending Motions: There are no motions in Rose currently pending before the Court.

H.      Proposed Discovery Plan: Discovery at this stage “shall be focused on class certification

issues and such merits-related issues as inform the question of whether a class satisfies the

requirements of Fed. R. Civ. P. 23.” Order (MDL Dkt. 91) at 5-6, § III(D). The Parties have




1
  Defendants note that the Court recently dismissed the Southeastern Conference and the Big Sky
Conference for lack of personal jurisdiction from two of the other sample cases that were originally filed
in the Southern District of Indiana. See Mem. Op. & Order (Dkt. 64) at 9-15, Richardson v. NCAA, 1:16-
cv-09980 (N.D. Ill.); Mem. Op. & Order (Dkt. 58) at 8-12, Weston v. NCAA, 1:17-cv-004975 (N.D. Ill.).
They note further that, in total, approximately 370 cases that are now consolidated into this MDL were
originally filed in the Southern District of Indiana, and like Richardson and Weston, the vast majority of
those cases also do not involve a conference or university based in Indiana. As in Richardson and Weston,
Defendants believe that it is very likely that personal jurisdiction is similarly lacking over the conferences
and universities named in those cases. The Parties agree, however, that the non-sample cases should
remain stayed at this time. Plaintiffs believe defenses about personal jurisdiction should be preserved
during the stay. Defendants agree that defenses about personal jurisdiction must be preserved, but many
of the affected conferences and universities believe a process should be initiated now to address personal
jurisdiction issues while maintaining the stay. Lead Counsel for both sides have preliminarily discussed
various procedural alternatives that might be used to resolve these issues during the pendency of the stay,
but they have not yet reached agreement in this respect.


                                                      4
     Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 6 of 9 PageID #:472




initiated fact discovery and anticipate needing some additional written and oral discovery.

Plaintiffs have taken significant third-party discovery, though some additional time will be

needed to complete this, as well. Further, the Parties anticipate needing to engage in written and

oral expert discovery. The Parties propose the following schedule, consistent with the schedule

previously entered. Order (MDL Dkt. 91) at 4-5; Order (MDL Dkt. 259) at 2-3.

 Event                                                    Deadline
 Amendment of pleadings in sample cases                   October 16, 2020. Note that Plaintiffs’ deadline
 related to proposed class definition                     to amend dismissed Counts 4, 5 and 6 has
                                                          passed. See Min. Order (Dkt. 51).
 Joinder of additional parties for purposes of            October 16, 2020
 class certification
 Completion of fact discovery on issues relating          July 16, 2021
 to class certification consistent with the Court’s
 prior orders
 Plaintiffs’ expert report(s) in support of               August 16, 2021
 motion(s) for class certification
 Plaintiffs’ motion(s) for class certification            September 14, 2021
 Defendants to depose Plaintiffs’ expert(s)               September 30, 2021
 Defendants’ expert report(s) in opposition to            November 15, 2021
 Plaintiffs’ motion(s) for class certification
 Defendants’ responses in opposition to                   December 13, 2021
 Plaintiffs’ motion for class certification
 Plaintiffs to depose Defendants’ expert(s)               January 29, 2021
 Plaintiffs’ reply in support of motion for class         March 13, 2022
 certification
 Parties’ joint status report regarding appropriate       30 days after ruling on motion(s) for class
 next steps in the litigation, including                  certification
 appropriate deadlines for any dispositive
 motions and/or further amendment of the
 pleadings or joinder of parties as necessary and
 at the Court’s discretion
I.     Trial: Plaintiffs requested a jury trial. Compl. (Dkt. 1). The Parties believe it would be

premature to estimate a trial’s duration before knowing whether a class will be certified.

J.     Consent To Proceed Before A Magistrate Judge: At this time, the Parties respectfully

decline to consent to proceed before a Magistrate Judge for all purposes.

K.      Status Of Settlement Discussions And Settlement Conference: The Parties have not

conducted any settlement discussions, and do not request a settlement conference at this time.


                                                      5
    Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 7 of 9 PageID #:473




Dated: July 2, 2020                   Respectfully submitted,

                                      /s/ Robert C. Collins
                                      Mark S. Mester (Illinois Bar No. 6196140)
                                        mark.mester@lw.com
                                      Johanna M. Spellman (Illinois Bar No. 6293851)
                                        johanna.spellman@lw.com
                                      Robert C. Collins III (Illinois Bar No. 6304674)
                                        robert.collins@lw.com
                                      LATHAM & WATKINS LLP
                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone: (312) 876-7700
                                      Facsimile: (312) 993-9767

                                      Counsel for Defendant
                                      National Collegiate Athletic Association

                                      /s/Michael A. Olsen (with consent)
                                      Michael A. Olsen (Illinois Bar No. 6237807)
                                        molsen@mayerbrown.com
                                      Daniel L. Ring (Illinois Bar No. 6216750)
                                        dring@mayerbrown.com
                                      MAYER BROWN LLP
                                      71 South Wacker Drive
                                      Chicago, Illinois 60606
                                      Telephone: (312) 782-0600

                                      Counsel for Defendant
                                      The Big Ten Conference, Inc.

                                      /s/Jay Edelson (with consent)
                                      Jay Edelson (Illinois Bar No. 6239287)
                                        jedelson@edelson.com
                                      EDELSON PC
                                      350 North LaSalle Street, 13th Floor
                                      Chicago, Illinois 60654
                                      Telephone: (312) 589-6370
                                      Facsimile: (312) 589-6378




                                         6
Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 8 of 9 PageID #:474




                                  Sol Weiss
                                    sweiss@anapolweiss.com
                                  ANAPOL WEISS
                                  One Logan Square
                                  130 North 18th Street, Suite 1600
                                  Philadelphia, Pennsylvania 19103
                                  Telephone: (215) 735-2098
                                  Facsimile: (215) 875-7701

                                  Co-Lead Counsel for Plaintiffs




                                     7
    Case: 1:17-cv-01402 Document #: 62 Filed: 07/02/20 Page 9 of 9 PageID #:475




                                  CERTIFICATE OF SERVICE

       I, Robert C. Collins, certify that, on July 2, 2020, a true and correct copy of the foregoing

JOINT INITIAL STATUS REPORT was filed through the CM/ECF system, which caused

notice to be sent to all counsel of record.


                                                 /s/Robert C. Collins
                                                 Robert C. Collins III (Illinois Bar No. 6304674)
                                                     robert.collins@lw.com
                                                 LATHAM & WATKINS LLP
                                                 330 North Wabash Avenue, Suite 2800
                                                 Chicago, Illinois 60611
                                                 Telephone: (312) 876-7700
                                                 Facsimile: (312) 993-9767
